Case 1:20-cv-07907-NLH-KMW Document 90 Filed 04/19/21 Page 1 of 2 PagelD: 1064

FOX ROTHSCHILD LLP

Princeton Pike Corporate Center

997 Lenox Drive

Lawrenceville, NJ 08648
kconfoy@foxrothschild.com

impollock@ foxrothschild.com
‘pkalish@foxrothschild.com

(609) 844-3033

Attorneys for Plaintiffs Ravmond Lamar Brown,
John Clark, Desmond Rogers and Todd Ford, Jr.
And others Similarly Situated at the Cumberland County Jail

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

RAYMOND LAMAR BROWN, et al.
Civil Action No. 1:20-cv-7907-NLH-KM W

Plaintiffs,
Vv.

CHARLES WARREN, et al.
ORDER COMPELLING
Defendants. PRODUCTION OF DOCUMENTS

 

 

This matter having come before the Court on informal application of Plaintiffs, by counsel
Fox Rothschild LLP, and on notice to Defendant, by counsel Zeff Law Firm, LLC for entry of an
Order compelling Defendant and CFG Health Systems to produce all records related to inmate
Johanan Evans, including custody records, health records and communications with and about
Johanan Evans, and this Court having considered the application and having considered the
argument of counsel, and for the reasons stated on the record on April 19, 2021, and for good cause
shown,

It is on the 19th day of April 2021, ORDERED that Plaintiffs’ application is GRANTED,
and, it is further ORDERED, that all records in the possession, custody and control of the

Defendant and CFG Health Systems, the health services administrator for the Cumberland County
Case 1:20-cv-07907-NLH-KMW Document 90 Filed 04/19/21 Page 2 of 2 PagelD: 1065

Jail, pertaining to inmate JOHANAN EVANS are to be produced to counsel for Plaintiffs

without further delay, and by no later than 5pm on Wednesday, April 21st, 2021.

/s Noel L. Hillman
HONORABLE NOEL L. HILLMAN, U.S.D.J.

 
